     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 1 of 62



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

CATHERINE A. MAHONEY,
     Plaintiff,

     V.                                           CIVIL ACTION NO.
                                                  18-11593-MBB
WELLS FARGO BANK, N.A.,
     Defendant.
                       MEMORANDUM AND ORDER RE:
        DEFENDANT WELLS FARGO BANK, N.A.’S MOTION TO DISMISS
       (DOCKET ENTRY # 10); PLAINTIFF CATHERINE A. MAHONEY’S
       MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT (DOCKET
    ENTRY # 50); DEFENDANT WELLS FARGO BANK, N.A.’S MOTION TO
      DISSOLVE PRELIMINARY INJUNCTION, OR IN THE ALTERNATIVE,
             TO REQUIRE PLAINTIFF TO POST BOND AND MAKE
                SECURITY PAYMENTS (DOCKET ENTRY # 30)

                           March 29, 2021
BOWLER, U.S.M.J.

     Pending before this court is a motion to dismiss (Docket

Entry # 10) filed by defendant Wells Fargo Bank, N.A.

(“defendant” or “the bank”) under Fed. R. Civ. P. 12(b)(6)

(“Rule 12(b)(6)”) and a motion to dissolve a preliminary

injunction or, in the alternative, to require plaintiff to post

a bond and make security payments (Docket Entry # 30) also filed

by defendant.   Plaintiff Catherine A. Mahoney (“plaintiff”)

opposes the motions.    (Docket Entry ## 17, 22, 32).      After a

hearing (Docket Entry # 49), this court took the motions (Docket

Entry ## 10, 30) under advisement.      Eight days later, plaintiff

filed a motion for leave to amend the complaint (Docket Entry #

50), which defendant opposes based on futility, undue delay, and

an unnecessary waste of resources (Docket Entry # 52).
       Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 2 of 62



Approximately two months later, this court held a hearing on the

motion to amend and took the motion (Docket Entry # 50) under

advisement.

                           PROCEDURAL HISTORY

       The complaint raises the following, state law causes of

action against defendant: (1) fraud (Count I); (2) intentional

infliction of emotional distress (“IIED”) (Count II); (3)

negligent infliction of emotional distress (Count III); (4)

violation of Massachusetts General Laws chapter 93A (“chapter

93A”), section nine (Count IV);1 (5) intentional

misrepresentation/deceit (Count V); (6) negligent

misrepresentation (Count VI); (7) negligence (Count VII); and

(8) injunctive relief (Count VIII).        (Docket Entry # 8-1).

       Defendant moves to dismiss the complaint in its entirety

(Docket Entry # 10), which plaintiff opposes (Docket Entry #

17).   With respect to the motion to amend, the proposed first

amended complaint (“PFAC”) seeks to add additional facts

primarily to support the misrepresentation claims.          (Docket

Entry # 51-1).    It does not add any new claims.


1  Although the complaint does not expressly identify section
nine, it refers to a demand letter, which is not required to
bring a section 11 claim. (Docket Entry # 8-1, p. 10, ¶ 61).
Plaintiff is also “a homemaker” who did not work “professionally
outside of the family home.” (Docket Entry # 8-1, p. 5, ¶ 24).
As an aside, page numbers in cited docket entries refer to the
page number in the upper, right-hand corner of the docketed
filing.

                                     2
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 3 of 62



     The preliminary injunction motion seeks to dissolve a

preliminary injunction entered in Massachusetts Superior Court

(Suffolk County) (“state court”) prior to a removal to this

court.   In the alternative, the motion requests that plaintiff

post a bond and make security payments pursuant to Fed. R. Civ.

P. 65(c).   (Docket Entry # 30).    The July 13, 2018 Order by the

state court enjoined defendant from foreclosing on property

located at 133 Beach Avenue in Hull, Massachusetts.        (Docket

Entry # 31-3).

                         STANDARD OF REVIEW

     To survive a Rule 12(b)(6) motion to dismiss, the complaint

must contain “enough facts to state a claim to relief that is

plausible on its face” even if actual proof of the facts is

improbable.   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007); Miller v. Town of Wenham, Mass., 833 F.3d 46, 51 (1st

Cir. 2016).   The “standard is ‘not akin to a “probability

requirement,” but it asks for more than a sheer possibility that

a defendant has acted unlawfully.’”      Saldivar v. Racine, 818

F.3d 14, 18 (1st Cir. 2016) (internal citations omitted).

     In evaluating a Rule 12(b)(6) motion, a court may consider

“‘official public records; . . . documents central to

plaintiffs’ claim; [and] . . . documents sufficiently referred

to in the complaint.’”    Freeman v. Town of Hudson, 714 F.3d 29,

36 (1st Cir. 2013) (internal citation omitted).        A recorded deed


                                   3
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 4 of 62



(Docket Entry # 11-1) and a recorded Beach Avenue Realty Trust

document (Docket Entry # 11-2) attached to defendant’s

memorandum fall within one or more of these exceptions and are

therefore part of the Rule 12(b)(6) record.        See id.; Giragosian

v. Ryan, 547 F.3d 59, 65-66 (1st Cir. 2008) (court may consider

documents relied on in complaint, public records, and other

documents subject to judicial notice).

                             FACTUAL BACKGROUND

I.   Original Complaint

      Plaintiff resides at 133 Beach Avenue in Hull (“the

property”).   (Docket Entry # 8-1, ¶ 1, p. 2).       Defendant is a

successor of World Savings Bank, FSB (“WSB”), which, after a

series of name changes, mergers, or acquisitions, is presently

known as Wells Fargo Home Mortgage, a division of the bank.

(Docket Entry # 8-1, p. 2, ¶ 4).

      Plaintiff and her deceased husband, Joseph F. Mahoney

(“JFM”), purchased the property as tenants by the entirety on

December 1, 1972, for $28,450.      (Docket Entry # 8-1, p. 2, ¶ 7)

(Docket Entry # 11-1, p. 2).      On November 28, 2000, plaintiff

and JFM conveyed the property to the Beach Avenue Realty Trust

with themselves as co-trustees of the trust.        (Docket Entry # 8-

1, p. 2, ¶ 9).   On October 3, 2003, WSB granted JFM,

individually, a mortgage (“the 2003 mortgage”) on the property

secured by a $450,000 note (“the 2003 note”).        (Docket Entry #


                                    4
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 5 of 62



8-1, pp. 2-3, ¶ 10) (Docket Entry # 8-1, pp. 28-29).         The 2003

mortgage defines the borrower as “Joseph F[.] Mahoney, A Married

Man,” and makes no reference to the Beach Avenue Realty Trust.

JFM signed the mortgage simply as Joseph Mahoney.        (Docket Entry

# 8-1, pp. 28-29).    Plaintiff, however, did not sign the 2003

mortgage, and a signature line with her name is crossed out.

(Docket Entry # 8-1, pp. 2-3, ¶ 10) (Docket Entry # 8-1, p. 29).

     On May 31, 2005, JFM applied to refinance the 2003 mortgage

by taking out a new mortgage (“the 2005 mortgage”) on the

property, which he and plaintiff still owned as co-trustees, for

the stated purpose in the application of receiving a “[r]educed

[interest] [r]ate.”   (Docket Entry # 8-1, p. 4, ¶ 17) (Docket

Entry # 8-1, pp. 16-19).    Plaintiff did not sign either the

application or the 2005 mortgage.      If asked to sign the

application, “she would have known the application was

fraudulent” and refused to sign it.      (Docket Entry # 8-1, p. 4,

¶ 19).   In addition to identifying the false purpose for the

loan as reducing the interest rate (Docket Entry # 8-1, p. 4, ¶

13, sent. 1, ¶ 17) (Docket Entry # 8-1, p. 16), the application

lists JFM’s assets as $2,901,000, including real estate valued

at $1,800,000 and liabilities of $504,000.       (Docket Entry # 8-1,

pp. 3-4, ¶¶ 12, 13, 17) (Docket Entry # 8-1, pp. 16-17).         It

does not include account numbers or bank addressees for the

enumerated assets and cryptically denotes $185,000 as


                                   5
        Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 6 of 62



“Investments.”     (Docket Entry # 8-1, p. 17).       The application

identifies JFM’s base monthly employment income as $10,000.

(Docket Entry # 8-1, p. 3, ¶ 12) (Docket Entry # 8-1, p. 17).

WSB used a “stated income, stated assets” documentation program

that did not verify JFM’s “income or assets during the loan

approval process.”      (Docket Entry # 8-1, ¶ 30, p. 6).        JFM and

plaintiff’s joint tax return for 2004 reports a total income of

$550.    (Docket Entry # 8-1, p. 21).       As indicated, the 2005

application is signed by JFM but not by plaintiff.           (Docket

Entry # 8-1, p. 18).      It discloses an interest rate of 6.07%,

the $610,000 loan, and cash to borrower of $107,000.            (Docket

Entry # 8-1, pp. 16, 18).

        On June 16, 2005, JFM and plaintiff, as co-trustees of the

Beach Avenue Realty Trust, executed a quitclaim deed granting

the property to JFM in his individual capacity for one dollar.

(Docket Entry # 8-1, p. 37).        Plaintiff was not told why she was

directed to sign the deed.       (Docket Entry # 8-1, p. 5, ¶ 23).

On the same day, JFM signed the 2005 mortgage in his individual

capacity.    The 2005 mortgage reflects the transfer of the

property to WSB subject to the terms of the mortgage secured by

a note (“the 2005 note”) in the amount of $610,000 with JFM as

the borrower and WSB as the lender.         (Docket Entry # 8-1, pp.

31-32).    Under the 2005 note, JFM promised to make biweekly

payments over a 30-year period to WSB and its successor or


                                      6
       Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 7 of 62



assignees.2   (Docket Entry # 8-1, p. 31).       The 2005 mortgage

reflects the higher $610,000 amount of the 2005 note, and the

complaint states that “the payments to be paid on the new [2005]

mortgage note were greater than the amount of the payments to be

made under the existing [2003] note.”        (Docket Entry # 8-1, p.

4, ¶ 17) (Docket Entry # 8-1, pp. 28, 31).

       The 2005 mortgage was recorded in the Plymouth County

Registry of Deeds on June 17, 2005.        (Docket Entry # 8-1, p.

31).   The payments and, drawing reasonable inferences, the

interest rate were greater for the 2005 mortgage than the

payments and, drawing reasonable inferences, the interest rate

for the 2003 mortgage.      (Docket Entry # 8-1, pp. 4, 11, ¶ 13,

sent. 1, ¶¶ 17, 65) (Docket Entry # 8-1, pp. 16, 28, 31).           At

the time of the 2005 application, JFM was “seriously ill with

lung disease.”    (Docket Entry # 8-1, p. 4, ¶ 15).        On July 20,

2005, WSB discharged the 2003 mortgage and recorded the

discharge in the Plymouth County Registry of Deeds a few days

later.   (Docket Entry # 8-1, p. 35).

       On May 20, 2008, JFM died.     (Docket Entry # 8-1, p. 2, ¶

6).    Plaintiff “notified the Bank and/or its predecessor of” the

death and continued to make payments on the 2005 note until

approximately October 2010.      (Docket Entry # 8-1, pp. 5, 8, ¶¶


2  The Rule 12(b)(6) record does not include the 2003 or 2005
notes.

                                     7
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 8 of 62



26, 38).   “Wachovia, a prior holder of the mortgage” for which

defendant “is responsible,” acknowledged JFM’s death when it

sent a letter on September 21, 2011, addressed to “the Estate of

JFM Mahoney.”    (Docket Entry # 8-1, pp. 5-6, ¶ 27).      Despite

“the Bank being informed that” plaintiff was not an

administratrix of JFM’s estate, had not signed the 2005

mortgage, and did not wish to be contacted because she was “not

well,” the bank repeatedly contacted plaintiff.3       (Docket Entry #

8-1, p. 6, ¶ 28).   On an ongoing basis, the bank’s

representatives “called the plaintiff on scores of occasions

asking for her husband,” inquiring about the property, and

“asking questions of a personal nature.”       (Docket Entry # 8-1,

p. 6, ¶ 28).    On one day, plaintiff received four telephone

calls “from different representatives of the Bank.”        (Docket

Entry # 8-1, p. 6, ¶ 28).    The bank’s communications caused

plaintiff “to sustain mental and physical anguish” with symptoms

including “headaches, nausea, difficulty sleeping, and

tremulousness, and worry.”    (Docket Entry # 8-1, p. 6, ¶ 29).

     On May 11, 2017, and on “other dates,” plaintiff’s counsel

contacted the bank in writing about the “defects in its 2005

mortgage application and processes.”4      (Docket Entry # 8-1, p. 7,




3  The complaint does not provide dates regarding these
communications.
4  The complaint does not identify these “other dates.”

                                   8
       Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 9 of 62



¶ 36).    The bank responded to these contacts in a series of

letters from May to September 2017 repeatedly asking for more

time to investigate the matter.       (Docket Entry # 8-1, pp. 7-8, ¶

36) (Docket Entry # 8-1, pp. 39-47).        On July 31, 2017,

defendant’s counsel sent a certified letter addressed to JFM to

inform him the 2005 mortgage loan was in default and “has been

accelerated.”    (Docket Entry # 8-1, p. 49).       The bank’s letters

and other actions by bank representatives served as “a ploy

intended to provide time for the [b]ank’s attorneys” to initiate

the necessary steps to foreclose on the property.          (Docket Entry

# 8-1, p. 8, ¶ 37).     The bank “published a notice calling for a

foreclosure on July 19, 2018.”       (Docket Entry # 8-1, p. 8, ¶

38).

II.    Newly Added Facts in PFAC5

       In addition to the facts in the original complaint, the

PFAC sets out additional facts regarding the bank’s interactions

with JFM and plaintiff regarding the 2005 application and

mortgage.    Specifically, WSB approached JFM “about entering into

[the] new mortgage with the lower interest rate,” and “a

representative of WSB told [JFM] that, in order” to receive the


5  The PFAC is summarized for purposes of evaluating the motion
to amend. The adjudication of the motion to dismiss is based
solely on the allegations and reasonable inferences in the
original complaint, the attached documents, and the
aforementioned publicly recorded documents attached to
defendant’s memorandum.

                                     9
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 10 of 62



“new mortgage with a lower interest rate, . . . his wife would

have to convey to him her interest in the Beach Avenue

property.”   (Docket Entry # 51-1, p. 4, ¶ 11).       “By making” this

statement and other “representations to [JFM],” WSB “intended

that he would repeat them to [plaintiff] and that [plaintiff]

would sign a deed conveying her interest in the Beach Avenue

property to [JFM].”    (Docket Entry # 51-1, p. 4, ¶ 12).       “[JFM]

did in fact repeat” WSB’s representations to plaintiff that WSB

would issue “him a mortgage with a lower interest rate if

[plaintiff] signed a deed transferring her interest in the Beach

Avenue property to him.”6    (Docket Entry # 51-1, p. 4, ¶ 13).

     At the closing of the 2005 mortgage, WSB representatives

“confirmed that the reason” for the new mortgage “was that it

would have a lower interest rate than the 2003 mortgage, and

that to complete the transaction, the bank required that

[plaintiff] sign the deed conveying her interest in the property

to [JFM].”   (Docket Entry # 51-1, p. 6, ¶ 24).       “Contrary to the

representations of WSB to [JFM] and [plaintiff], the 2005

mortgage had a higher interest rate than the 2003 mortgage.”




6  The complaint states that “plaintiff was never told of the
reason why she was directed to sign the [quitclaim] deed.”
(Docket Entry # 8-1, p. 5, ¶ 23). The PFAC includes this
sentence but adds the word “actual” such that the sentence reads
that “plaintiff was never told of the actual reason why she was
directed to sign the [quitclaim] deed.” (Docket Entry # 51-1,
p. 6, ¶ 27) (emphasis added).

                                   10
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 11 of 62



(Docket Entry # 51-1, pp. 6-7, ¶ 28).        WSB made these inaccurate

or false representations that it would issue the 2005 mortgage

with the lower interest rate in order to have plaintiff “sign

away her title interest to the property” and “cure the title

defect” regarding the 2003 mortgage.        (Docket Entry # 51-1, pp.

6-7, ¶¶ 28-29).    The Beach Avenue Realty Trust, rather than JFM

individually, owned the property in 2003.        (Docket Entry # 51-1,

p. 3, ¶¶ 9-10) (Docket Entry # 8-1, p. 2, ¶¶ 9-10).          JFM,

however, signed the 2003 mortgage as an individual rather than

as a co-trustee of the trust.      Plaintiff relied on the

information regarding the lower interest rate by signing “away

her interest in the property” to JFM.        (Docket Entry # 51-1, p.

7, ¶ 30).

                               DISCUSSION

I.   Defendant’s Motion to Dismiss

A.   Statute of Limitations

      Defendant moves to dismiss the claims of fraud (Count I),

negligent misrepresentation (Count VI), negligence (Count VII),

and intentional misrepresentation (Count V) as untimely under a

three-year statute of limitations.7       (Docket Entry # 11, p. 6).

Defendant also moves to dismiss the chapter 93A claim relating


7  As later discussed, the negligence and negligent
misrepresentation claims fail given the absence of a duty.
Accordingly, the timeliness of the negligence and the negligent
misrepresentation claims is not addressed.

                                    11
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 12 of 62



to the 2003 and 2005 mortgages (Count IV) as untimely under a

four-year statute of limitations.       (Docket Entry # 11, p. 6).

     Defendant submits that the claims accrue “‘at the time of

the plaintiff’s injury.’”     (Docket Entry # 11, p. 6) (citing

Salois v. Dime Sav. Bank of N.Y., 128 F.3d 20, 25 (1st Cir.

1997)).   Quoting the complaint, defendant identifies two

injuries consisting of the bank allegedly causing plaintiff: (1)

“‘to lose her ownership interest in the Property’” when she

signed the quitclaim deed “in June 2005”; and (2) to ultimately

“‘be saddled with a mortgage she could not financially handle on

the death of her husband.’”     (Docket Entry # 11, p. 6) (quoting

Docket Entry # 8-1, p. 9, ¶ 42).8       Because plaintiff is presumed

to know the contents of a document she signed, i.e., the

quitclaim deed, defendant reasons that tolling does not apply

and the “claims are based on publicly recorded documents.”9




8  Elsewhere in the complaint, it similarly alleges that
defendant “caused the plaintiff to sustain harm, including but
not limited to the loss of her interest in the Property [and]
the imminent foreclosure on her primary residence.” (Docket
Entry # 8-1, p. 10, ¶ 60).
9  The publicly recorded documents defendant cites (Docket Entry
# 11, p. 7) are those attached to the complaint: the August 2000
conveyance of the property to the Beach Avenue Realty Trust; the
2003 mortgage; the 2005 mortgage; the June 2005 discharge of
2003 mortgage; and the June 2005 quitclaim deed (Docket Entry #
8-1, pp. 23-38). These documents do not contain the interest
rate applicable to the 2005 note or the higher payments on that
loan. The 2005 application attached to the complaint does not
reflect a registry stamp or otherwise indicate its public
filing. (Docket Entry # 8-1, pp. 16-19).

                                   12
       Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 13 of 62



(Docket Entry # 11, p. 7).       Defendant emphasizes that

plaintiff’s injury was not “‘inherently unknowable’” because she

signed the quitclaim deed conveying her interest to JFM in 2005,

and the deed gave her knowledge or a reason to know that someone

may have caused her injury.       (Docket Entry # 21, p. 2).      Relying

on the discovery rule, plaintiff argues that the claims of

fraud, negligence, negligent misrepresentation,10 intentional

misrepresentation, and chapter 93A are not untimely because the

harm was inherently unknowable, and she did not know or have

reason to know she may have been harmed.         (Docket Entry ## 17,

22).   Plaintiff additionally contends that defendant

fraudulently concealed the cause of action under Massachusetts

General Laws chapter 260, section 12.         (Docket Entry ## 17, 22).

       The statute of limitations for fraudulent misrepresentation

and intentional misrepresentation claims is three years.            Mass.

Gen. Laws ch. 260, § 2A; see Pilalas v. Cadle Co., 695 F.3d 12,

14 (1st Cir. 2012) (“limitations period under [Massachusetts]

state law is three years for fraud”); Stolzoff v. Waste Sys.

Int’l, Inc., 792 N.E.2d 1031, 1038 (Mass. App. Ct. 2003)

(“common-law torts of fraud and misrepresentation are subject to

three-year statutes of limitations”).         The statute of

limitations for chapter 93A claims is four years.           Mass. Gen.




10   See footnote seven.

                                     13
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 14 of 62



Laws ch. 260, § 5A; see Latson v. Plaza Home Mortg., Inc., 708

F.3d 324, 326 (1st Cir. 2013) (“limitations period for chapter

93A actions is four years from injury”); Pagliaroni v. Mastic

Home Exteriors, Inc., 310 F. Supp. 3d 274, 284 (D. Mass. 2018)

(“[c]hapter 93A claim is governed by a four-year statute of

limitations”).   Plaintiff filed the complaint in July 2018.

Absent tolling, the fraud and intentional misrepresentation are

untimely insofar as they began to accrue more than three years

earlier (July 2015) and the chapter 93A claim is untimely

insofar as it began to accrue more than four years earlier (July

2014).   With respect to a statute of limitations defense, a Rule

12(b)(6) dismissal is appropriate if the complaint and any other

properly considered document “‘fails to “sketch a factual

predicate” that would’ provide a basis for tolling the statute

of limitations.”   Abdallah v. Bain Capital LLC, 752 F.3d 114,

119 (1st Cir. 2014) (internal citations omitted).

     Absent application of the discovery rule or another basis

for tolling, “[a] cause of action in tort begins to accrue at

the time of injury.”    Quinn v. Hewlett-Packard Financial Servs.

Co., Civil Action No. 18-10705-LTS, 2018 WL 6107071, at *4 (D.

Mass. Nov. 21, 2018).    Under the discovery rule, “a cause of

action accrues when the plaintiff discovers or with reasonable

diligence should have discovered that (1) he has suffered harm;

(2) his harm was caused by the conduct of another; and (3) the


                                   14
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 15 of 62



defendant is the person who caused that harm.”        Harrington v.

Costello, 7 N.E.3d 449, 455 (Mass. 2014); see also Evans v.

Lorillard Tobacco Co., 990 N.E.2d 997, 1028 (Mass. 2013) (“claim

accrues and the statute of limitations clock commences when a

plaintiff knows, or reasonably should have known, ‘that [he] has

been harmed or may have been harmed by the defendant’s

conduct’”) (internal citation omitted); Doherty v. Admiral’s

Flagship Condo. Tr., 951 N.E.2d 936, 940 (Mass. App. Ct. 2011)

(“cause of action accrues when ‘an event or events have occurred

that were reasonably likely to put the plaintiff on notice that

someone may have caused her injury’”) (internal citation

omitted); accord Commonwealth v. Tradition (N. Am.) Inc., 71

N.E.3d 142, 149 (Mass. App. Ct. 2017); see, e.g., Softub, Inc.

v. Mundial, Inc., 53 F. Supp. 3d 235, 257 (D. Mass. 2014)

(refusing to toll statute of limitations for intentional

misrepresentation claim because, although plaintiff buyer

claimed it was unaware of misrepresentation, it had reason to

believe defendant’s representations of product quality could not

be trusted).

     With respect to the discovery rule, “a claim does not

accrue as long as the underlying facts that give rise to it

remain ‘inherently unknowable,’ a standard that is ‘no different

from, and is used interchangeably with, the “knew or should have

known” standard.’”   Mehmet Kahveci, P.C. v. Citizens Bank, N.A.,


                                   15
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 16 of 62



Civil Action No. 18-10459-FDS, 2019 WL 343256, at *4 (D. Mass.

Jan. 28, 2019) (internal citations omitted); accord Albrecht v.

Clifford, 767 N.E.2d 42, 49 (Mass. 2002) (“‘inherently

unknowable’ standard is no different from and is used

interchangeably with the ‘knew or should have known’ standard”)

(internal citation omitted); see also Cruz v. Kazim, Case No.

18-cv-10589-DJC, 2020 WL 5370628, at *4 (D. Mass. Sept. 8, 2020)

(under “discovery rule, the factual basis for the cause of

action must have been ‘inherently unknowable’ at the time of the

injury”); see, e.g., Rezende v. Ocwen Loan Servicing, LLC, 869

F.3d 40, 43 (1st Cir. 2017) (rejecting accrual of mortgagor’s

chapter 93A claim at time of 2013 default notice based on

failure to send monthly statements between March and September

2010 because mortgagor signed 2010 loan modification requiring

monthly payments and delays and default were therefore not

“‘inherently unknowable’ harms”); In re Sheedy, 801 F.3d 12, 20

(1st Cir. 2015) (mortgagor should have known “upon receiving

loan documents” at closing about inaccuracy of amounts listed in

“Truth and Lending statement”).11

     A plaintiff is therefore “put on ‘inquiry notice’ where

[the plaintiff] is informed of facts that would suggest to a

reasonably prudent person in the same position that an injury


11 As noted below, plaintiff was not a mortgagor or borrower on
the 2003 and 2005 mortgages or the 2003 and 2005 loans.

                                   16
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 17 of 62



has been suffered as a result of the defendant’s conduct.”

Tradition (N. Am.) Inc., 71 N.E.3d at 150.       Thus, “the date when

a plaintiff discovers, or any earlier date when she should

reasonably have discovered, that she has been harmed or may have

been harmed by the defendant’s conduct” determines when the

cause of action begins to accrue.       Bowen v. Eli Lilly & Co.,

Inc., 557 N.E.2d 739, 741 (Mass. 1990); In re Sheedy, 801 F.3d

at 20 (same); see Galgana v. Wells Fargo Bank, N.A., Civil

Action No. 17-10924-MLW, 2018 WL 1542055, at *3 (D. Mass. Mar.

29, 2018) (cause of action began accruing once plaintiff

mortgagor “‘should reasonably have discovered’ the harmful terms

of the loan”).

     Here, the complaint sketches a factual predicate setting

out a basis for tolling under the discovery rule.         The chapter

93A, intentional misrepresentation, and fraud claims are

premised on representations that the interest rate in the 2005

note was lower than the interest rate in “the existing [2003]

note” and/or the stated purpose of a reduced interest rate in

the 2005 application was false in the context of the greater

payments on the 2005 note than on the 2003 note.        (Docket Entry

# 8-1, p. 4, ¶ 17).    More specifically, Lori Stryker

(“Stryker”), WSB’s loan originator who prepared the 2005

application, set out the stated purpose for the 2005 loan as a

“reduced [interest] rate.”     (Docket Entry # 8-1, p. 16) (Docket


                                   17
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 18 of 62



Entry # 8-1, pp. 3-4, ¶¶ 11, 17).       Because she prepared the

application, she communicated that purpose to JFM, the mortgagor

and borrower.   The stated purpose, however, was false (Docket

Entry # 8-1, p. 4, ¶ 13, sent. 1) because the real reason was to

correct the defect in the 2003 mortgage to JFM in his individual

capacity as opposed to in his capacity as co-trustee.         (Docket

Entry # 8-1, pp. 2-5, ¶¶ 9-10, 17, 20, 22).        Stryker intended or

had reason to expect JFM would advise plaintiff about the

misrepresentations regarding the lower interest rate and the

need to have her transfer her interest in the property to JFM to

effectuate the loan with the lower interest rate.         (Docket Entry

# 8-1, p. 4, ¶¶ 17, 20).

     Plaintiff was not a party to the 2003 mortgage or the 2005

mortgage.   (Docket Entry # 8-1, pp. 2-5, ¶¶ 10, 21) (Docket

Entry # 8-1, pp. 28-29, 31-32).      She did not sign the 2005

application.    (Docket Entry # 8-1, p. 4, ¶ 19) (Docket Entry #

8-1, pp. 16-19).   She was not a mortgagor or borrower with

respect to the 2003 and 2005 mortgages and the 2003 and 2005

notes.   (Docket Entry # 8-1, pp. 2-5, ¶¶ 10, 21) (Docket Entry #

8-1, pp. 28-29, 31-32).    The only knowledge plaintiff had from

signing the quitclaim deed was that she no longer held an

interest in the Beach Avenue Realty Trust and that the bank

needed her to sign away her interest in the property to obtain

the lower interest rate.    See Salois v. Dime Sav. Bank of N.Y.,


                                   18
       Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 19 of 62



FSB, 128 F.3d 20, 25 (1st Cir. 1997) (“one who signs a writing

that is designed to serve as a legal document . . . is presumed

to know its contents”).      She did not know or have reason to know

at that time that the bank caused her injury of signing away her

interest as co-trustee because there was nothing to place her on

inquiry notice that the interest rate was not lower than the

interest rate in the 2003 note or that the payments on the 2005

note were greater than the payments on the 2003 note.           See

Albrecht, 767 N.E.2d at 49 (“‘cause of action for deceit in the

sale of real estate accrues when a buyer learns of the

misrepresentation or when the buyer reasonably should have

learned of the misrepresentation’”) (emphasis added and internal

citation omitted); cf. In re Sheedy, 801 F.3d at 20 (Sheedy, the

mortgagor, “tells us [the court] she knew at the time of the

2004 [refinancing] Transaction that her husband did not receive

the required disclosures”).12

      Furthermore, the publicly recorded 2003 and 2005 mortgages

did not include the interest rate applicable to the underlying

loans.   (Docket Entry # 8-1, pp. 28-29, 31-32).         Whereas JFM had

access to the 2005 loan documents as the mortgagor, plaintiff’s

status as his spouse does not necessarily mean she had access to

the loan documents or an objective reason to examine them prior




12   Plaintiff makes no such concession.

                                     19
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 20 of 62



to his death.   As a homemaker and mother to eight children, she

lacked expertise and sophistication relative to mortgages and

loans.13   (Docket Entry # 8-1, p. 5, ¶ 24); see generally In re

Sheedy, 801 F.3d at 24 (questioning how real estate broker could

reasonably rely on contradictory disclosures).        She was not the

administratrix of her husband’s estate, a position which would

both allow access to his documents and render her review of them

(including the 2003 and 2005 notes with the interest rates) more

likely.    Although she made payments on the 2005 mortgage for two

years following JFM’s 2008 death, there is insufficient

information in the complaint to show that she accompanied those

payments with paperwork that would raise reasonable doubts

regarding a higher interest rate for the 2005 note than the 2003

note or that she knew or reasonably should have known of the

higher interest rate.14

     The complaint additionally reflects that plaintiff’s

counsel wrote to the bank on May 11, 2017, “and [on] other

dates” which it does not identify, “calling [the bank’s]

attention to defects in its 2005 mortgage application and

processes.”   (Docket Entry # 8-1, pp. 7-8, ¶ 36).        Notably, it

is not clear when plaintiff retained counsel or when counsel


13 As to actual knowledge, she only “recently became aware of
the [bank’s] misconduct.” (Docket Entry # 8-1, p. 5, ¶ 25).
14 The Rule 12(b)(6) record does not include the invoices or
documents regarding the payments.

                                   20
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 21 of 62



contacted the bank by letter or otherwise, although discovery

may uncover these potentially material facts,15 see Harry v.

Countrywide Home Loans, Inc., 902 F.3d 16, 18 (1st Cir. 2018)

(rejecting tolling argument and agreeing with district court

that plaintiffs “were represented by counsel” in 2011); Harry v.

Countrywide Home Loans, Inc., 219 F. Supp. 3d 228, 236 (D. Mass.

2016) (plaintiffs’ representation by counsel in 2011

demonstrated plaintiffs “were then aware of possible claims”;

“plaintiffs should have exercised due diligence by asking

defendants for documents related to the mortgage at that time”),

aff’d, 902 F.3d 16 (1st Cir. 2018), as well as other relevant

facts, such as whether counsel or plaintiff obtained or

attempted to obtain the loan documents from any of plaintiff’s

eight children, who “gained an interest in the Property upon

their father’s death.”    (Docket Entry # 8-1, p. 4, ¶ 20).


15 Letters in 2011, 2012, and 2013 submitted by plaintiff in a
binder during a September 9, 2019 hearing and accepted as chalks
fall outside the four corners of the complaint and the narrow
exceptions that allow consideration of documents extraneous to
the complaint. See Ironshore Specialty Ins. Co. v. United
States, 871 F.3d 131, 135 (1st Cir. 2017) (listing exceptions).
In fact, during the hearing, defendant argued that “almost none”
of the documents in the binder is “pleaded” in “the complaint.”
Defendant therefore waived any argument to the contrary,
including that the complaint sufficiently refers to these
letters. See Coons v. Industrial Knife Co., Inc., 620 F.3d 38,
44 (1st Cir. 2010). Accordingly, the 2011, 2012, and 2013
letters and a 2013 email submitted as chalks are not part of the
Rule 12(b)(6) record. To state the obvious, these letters date
back more than three or four years before the July 2018 filing
of the complaint.

                                   21
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 22 of 62



      In sum, based on the discovery rule, the fraud, intentional

misrepresentation, and origination chapter 93A claims are not

subject to dismissal based on defendant’s statute of limitations

argument.   It is therefore not necessary to address the

alternative fraudulent concealment tolling raised by plaintiff.

B.   IIED

      Defendant moves to dismiss the IIED claim (Count II)

because the telephone calls and letters plaintiff received from

defendant’s representatives were not “extreme and outrageous

conduct.”   (Docket Entry # 11, pp. 13-15).       Plaintiff responds

that harassing debt collection practices may constitute

“‘extreme and outrageous’” conduct.       (Docket Entry # 17).

      To establish an IIED claim, a plaintiff must demonstrate:

      1) that the [defendant] intended to inflict emotional
      distress or that he knew or should have known that
      emotional distress was the likely result of his conduct;
      (2) that the conduct was extreme and outrageous, was beyond
      all possible bounds of decency and was utterly intolerable
      in a civilized community; (3) that the actions of the
      defendant were the cause of the plaintiff’s distress; and
      (4) that the emotional distress sustained by the plaintiff
      was severe and of a nature that no reasonable man could be
      expected to endure it.

Madison v. Cruz, 390 F. Supp. 3d 191, 200 (D. Mass. 2019)

(citing Agis v. Howard Johnson, Co., 355 N.E.2d 315, 318-19

(Mass. 1976)).    “Liability for ‘extreme and outrageous’ conduct

‘cannot be predicated upon “mere insults, indignities, threats,

annoyances, petty oppressions, or other trivialities.”’”           Roman



                                    22
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 23 of 62



v. Trs. of Tufts Coll., 964 N.E.2d 331, 341 (Mass. 2012)

(internal citations omitted).

      Repeatedly mentioning a deceased spouse is not “‘extreme

and outrageous’” enough to support an IIED claim.          See Brown v.

Hearst Corp., 54 F.3d 21, 26-27 (1st Cir. 1995) (news coverage

insinuating that plaintiff murdered his deceased spouse was

distressing but not “‘extreme and outrageous’” enough to support

IIED claim).   Telephone calls and foreclosure warnings are also

deficient.   See Tak Lo v. JPMorgan Chase Bank, N.A., No. 15-cv-

40165-FDS, 2016 WL 3017383, at *5 (D. Mass. May 24, 2016)

(dismissing IIED claims against bank because “foreclosures, even

ones that may involve improper conduct, cannot readily be called

‘utterly intolerable in a civilized community’”) (internal

citation omitted).    Overall, the facts in the complaint

considered in their entirety do not set out a plausible basis of

“‘extreme and outrageous [conduct] beyond all possible bounds of

decency.’”   Madison, 390 F. Supp. 3d at 200 (internal citation

omitted).    The IIED claim is therefore subject to dismissal.

C.   Negligence Claims

      Defendant next moves to dismiss the claims for negligent

infliction of emotional distress (Count III), negligent

misrepresentation (Count VI), and negligence (Count VII) because

defendant does not owe plaintiff a duty of care.         (Docket Entry

# 11, pp. 17-18).    Plaintiff contends that duty of care is


                                    23
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 24 of 62



interpreted broadly as “all persons have a duty not to engage in

harassment which, intentionally or negligently, results in

emotional harm to others.”     (Docket Entry # 17, pp. 16-17).

     Claims of negligence, negligent misrepresentation, and

negligent infliction of emotional distress require the defendant

to owe the plaintiff a duty of care.      See Wofse v. Horn, Civil

Action No. 19-12396-WGY, 2021 WL 797809, at *8 (D. Mass. Mar. 2,

2021) (recognizing that duty is an element of negligent

infliction of emotional distress claim under Massachusetts law);

Whelden v. U.S. Bank Nat’l Ass’n, Civil Action No. 20-CV-10177,

2020 WL 6048731, at *2 (D. Mass. Oct. 13, 2020) (“[p]laintiffs’

failure to show that defendants owed them a duty of care”

precludes “negligent infliction of emotional distress” claim);

Lockwood v. Madeiros, Civil Action No. 4:18-cv-40143-DHH, 2018

WL 4087938, at *8 (D. Mass. Aug. 27, 2018) (“‘negligence in the

context of an emotional distress claim requires that the

defendant have owed plaintiff a duty of care that was breached

in some way’”) (internal citations omitted); Reedy v. NOVAD

Mgmt. Consulting, LLC, Civil Action No. 18-10998-FDS, 2018 WL

3370627, at *3 (D. Mass. July 9, 2018) (“[t]o state a claim for

negligence, plaintiff must allege that defendant owed plaintiff

a duty of reasonable care”).     “The relationship between a

borrower and lender does not give rise to a duty of care under

Massachusetts law.”    MacKenzie v. Flagstar Bank, FSB, 738 F.3d


                                   24
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 25 of 62



486, 495 (1st Cir. 2013); Gozzo v. Wells Fargo Bank, NA, Civil

Action No. 16-10499-LTS, 2017 WL 1075071, at *2 (D. Mass. Mar.

21, 2017) (plaintiff’s assertion that defendant owed plaintiff

“‘a duty not to proceed with a mortgage arrangement . . . likely

to result in default’” is “insufficient and devoid of any legal

justification suggesting the duty of care existed”) (internal

citation omitted); Sullivan v. The Bank of N.Y. Mellon Corp., 91

F. Supp. 3d 154, 175-176 (D. Mass. 2015) (dismissing borrower’s

claims of negligence and negligent infliction of emotional

distress for failure to state a claim because bank owed borrower

no duty of care under Massachusetts law); see also Reedy, 2018

WL 3370627, at *2-4 (“mere existence of a relationship between a

servicer and a borrower does not appear to create any additional

obligations,” and therefore no common-law duty owed by loan

servicer to borrower to support negligence and negligent

infliction of emotional distress claims).

     Here, plaintiff’s contact with defendant concerned mortgage

payments during the two-year period after JFM’s death.         (Docket

Entry # 8-1, p. 5, ¶ 26).     Plaintiff is not a borrower and did

not sign either the 2003 or the 2005 mortgage.        (Docket Entry #

8-1, pp. 28-29, 31-32).    As there would have been no duty of

care even if she had been the borrower under Massachusetts law,

there is similarly no duty of care here to support the claims of

negligence, negligent misrepresentation, and negligent


                                   25
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 26 of 62



infliction of emotional distress.        Accordingly, counts III, VI,

and VII are subject to dismissal.16

D.   Chapter 93A

      Defendant asserts that the chapter 93A claim fails because

the conduct alleged was not “‘unfair or deceptive,’” plaintiff

fails to allege any actionable injury resulting from

defendant’s communications, and the claim is based on a false

premise that the bank acted improperly by contacting her

regarding the 2005 loan.     (Docket Entry # 11, pp. 2, 12-13, 15-

17) (Docket Entry # 21, pp. 4-9).        Plaintiff disagrees.

(Docket Entry ## 17, 22).

      Chapter 93A provides a cause of action for a person “‘who

has been injured by another person’s use or employment of any

method, act or practice declared to be unlawful’” under the

statute.   Hershenow v. Enter. Rent-A-Car Co. of Bos., Inc., 840

N.E.2d 526, 532 (Mass. 2006) (internal citation omitted); Rule

v. Fort Dodge Animal Health, Inc., 607 F.3d 250, 253 (1st Cir.

2010) (“[c]hapter 93A provides a cause of action for a plaintiff

who has been injured by unfair or deceptive acts or practices”)

(internal citations and quotations marks omitted).          To prevail

on a chapter 93A claim, the plaintiff must show:

      first, that the defendant has committed an unfair or
      deceptive act or practice; second, that the unfair or

16 It is therefore not necessary to address the bank’s other
arguments to dismiss these claims.

                                    26
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 27 of 62



     deceptive act or practice occurred “in the conduct of any
     trade or commerce;” third, that the plaintiff suffered an
     injury; and fourth, that the defendant’s unfair or
     deceptive conduct was a cause of the injury.

Rafferty v. Merck & Co., Inc., 92 N.E.3d 1205, 1222 (Mass.

2018) (internal citation omitted); see Morris v. BAC Home Loans

Servicing, L.P., 775 F. Supp. 2d 255, 258-59 (D. Mass. 2011)

(plaintiff “‘must prove that a person who is engaged in trade

or business committed an unfair or deceptive trade practice and

that the [plaintiff] suffered a loss of money or property as a

result’”) (internal citations omitted).

     “What constitutes an unfair or deceptive practice requires

an individualized, ‘fact-specific’ inquiry.”        Woods v. Wells

Fargo Bank, N.A., 733 F.3d 349, 358 (1st Cir. 2013) (internal

citation omitted).   Massachusetts courts ordinarily apply a “‘a

three-step analysis’” when determining whether a practice is

unfair.   Nickerson-Reti v. Bank of America, N.A., Civil Action

No. 13-12316-FDS, 2018 WL 2271013, at *17 (D. Mass. May 17,

2018), appeal filed, (1st Cir. Sept. 14, 2019) (No. 19-1912)

(internal citations and quotation marks omitted); accord In re

Pharm. Indus. Average Wholesale Price Litig., 491 F. Supp. 2d

20, 93-94 (D. Mass. 2007).     More specifically, Massachusetts

courts consider:

     (1) whether the practice is within at least the penumbra
     of some common law, statutory, or other established
     concept of unfairness; (2) whether it is immoral,
     unethical, oppressive, or unscrupulous; and (3) whether it


                                   27
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 28 of 62



     causes substantial injury to consumers.

Nickerson-Reti, 2018 WL 2271013, at *17 (internal citations and

quotation marks omitted).     “Conduct may be considered deceptive

when it has ‘the capacity to mislead consumers, acting

reasonably under the circumstances, to act differently from the

way they otherwise would have acted.’”       Saade v. Wilmington

Sav. Fund Soc’y, Civil Action No. 16-cv-11982-IT, 2017 WL

4278395, at *6 (D. Mass. Sept. 26, 2017) (quoting Foley v.

Wells Fargo, N.A., No. 13-cv-12107-LTS, 2017 WL 1591835, at *8

(D. Mass. May 1, 2017)) (brackets omitted).

     The complaint segments two categories of conduct that give

rise to the chapter 93A and other claims: conduct relating to

defendant’s false misrepresentations made to plaintiff in

connection with the 2003 and 2005 mortgages (Docket Entry # 8-

1, pp. 3-5, 10, ¶¶ 11-25); and conduct relating to defendant’s

ongoing communications with plaintiff about foreclosure (Docket

Entry 8-1, pp. 5-6, 10, ¶¶ 26-29).      Defendant adheres to this

format in seeking dismissal of the claims and denotes the

former category as “[o]rigination [c]laims’” and the latter

category as “‘[c]ommunications [c]laims.’”       (Docket Entry # 11,

pp. 2, 4, 12-13, 15-17).    This court follows suit with respect

to the chapter 93A claim.17


17 Because the chapter 93A claim survives dismissal, there is no
prejudice to plaintiff in proceeding in this manner. This court

                                   28
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 29 of 62



1.   Origination Chapter 93A Claim

      Citing three cases18 for the principle that a non-borrower

lacks standing to raise and enforce the rights of the borrower

on a mortgage loan, defendant maintains plaintiff lacks standing

to assert the origination chapter 93 claim.19        (Docket Entry #

11, p. 8) (Docket Entry # 21, pp. 4-7).        Defendant points out

that plaintiff was not a signatory on the mortgage or the note,

is not liable to pay the note, and is not the current owner of

the property.    (Docket Entry # 21, p. 6).

      Quoting Standard Register Co. v. Bolton-Emerson, Inc., 649

N.E.2d 791, 795, (Mass. App. Ct. 1995), plaintiff submits that

privity is not required for a chapter 93A claim based on fraud.




expresses no opinion whether any future adjudication of the
chapter 93A claim will proceed in a similar fashion.
18 Dewayne v. First Nat’l Bank of Ariz., Civil Action No. 15-CV-
14245-IT, 2016 WL 6662678, at *2 (D. Mass. Nov. 10, 2016);
Anctil v. Specialized Loan Servicing, LLC, Civil Action No. 15-
14004, 2016 WL 70451, at *1 (D. Mass. Jan. 6, 2016); Ferreira v.
Mortg. Elec. Registration Sys., Inc., 794 F. Supp. 2d 297, 302-
03 (D. Mass. 2011).
19 In a reply brief, defendant raises an additional argument
tailored to the origination chapter 93A claim, namely, that
“there was no ‘business relationship’ between Plaintiff and
Wells Fargo related to the origination of the 2005 Mortgage Loan
that would support Chapter 93A claims related to the origination
of that loan.” (Docket Entry # 21, p. 5). The argument is
waived. See BioChemics, Inc. v. AXIS Reinsurance Co., 924 F.3d
633, 644 n.8 (1st Cir. 2019) (noting “fact that new arguments in
reply briefs are waived”); Sosa-Perez v. Sessions, 884 F.3d 74,
82 n.3 (1st Cir. 2018) (in “reply brief, Sosa relies extensively
on” recent cases that “BIA erred in denying her claim based on
kinship persecution” and, “[t]o the extent that this raises new
arguments, they are waived”) (citation omitted).

                                    29
        Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 30 of 62



(Docket Entry # 17, pp. 9-11) (Docket Entry # 22, pp. 4-5).               She

additionally maintains that “a 93A/fraud claim concerning a

mortgage” is permissible even though defendant’s representative

did not make the statements directly to plaintiff.            (Docket

Entry # 22, pp. 4-5).       Although defendant raises the argument

that the bank did not make misrepresentations to her in order to

dismiss the fraud, intentional misrepresentation, and negligent

misrepresentation claims (Docket Entry # 11, pp. 9-12),

plaintiff addresses the argument in the context of both the

fraud and the similar origination chapter 93A claims.            (Docket

Entry # 17, pp. 11-13) (Docket Entry # 22, pp. 4-5).            In

response, defendant asserts two arguments in the reply brief:

(1) the origination chapter 93A claim requires plaintiff to

allege defendant made the statements directly to her, which the

cases plaintiff cites require when privity is lacking; and (2)

“there was no ‘business relationship’ between Plaintiff and [the

bank].”     (Docket Entry # 21, p. 5).

       The second argument is waived.20       The first argument is

addressed because it responds to an argument made by plaintiff,

and it addresses the initial argument made by defendant

regarding the fraud and intentional misrepresentation claims,

which form the basis of the origination chapter 93A claim




20   See the previous footnote.

                                      30
       Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 31 of 62



(Docket Entry # 8-1, p. 10, ¶ 59).        See United States v.

Bradstreet, 207 F.3d 76, 80 n.1 (1st Cir. 2000) (“While a reply

brief is not the proper place to raise new arguments, it is

proper for a court to look there for clarification.”) (internal

citations omitted).      In particular, the origination chapter 93A

claim is based on “fraud, deceit, and outrageous conduct by the

Bank.”     (Docket Entry # 8-1, p. 10, ¶ 59).      For convenience and

efficiency, this section of the opinion addresses defendant’s

same argument regarding the fraud and intentional

misrepresentation claims as well as the origination chapter 93A

claim.21

       The complaint reasonably infers that plaintiff relinquished

her ownership interest in the property based on the false

representation that the 2005 mortgage and 2005 note would carry

a lower interest rate than the 2003 mortgage and 2003 note.22

(Docket Entry # 8-1, p. 3, ¶ 13, sent. 1, pp. 4-5, ¶¶ 17, 20,

22).   JFM, “68 years old” and “seriously ill” at the time,

signed the application, which included the stated purpose of the

loan as a reduced interest rate and the interest rate of 6.07%.


21 The negligent misrepresentation claim is already subject to
dismissal for the independent reason regarding the lack of duty.
22 As explained in the factual background, the PFAC clarifies
that contrary to the representations to JFM and plaintiff, “the
2005 mortgage had a higher interest rate than the 2003
mortgage.” (Docket Entry # 51-1, pp. 6-7, ¶ 28). Separately,
the 2005 application describes the loan as an “ARM,” presumably
an adjustable rate mortgage. (Docket Entry # 8-1, p. 16).

                                     31
       Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 32 of 62



(Docket Entry # 8-1, p. 4, ¶¶ 14-15).         Stryker, “a loan

originator for WSB, prepared [the] mortgage loan application”

for the property, then owned jointly by JFM and plaintiff as

“trustees of The Beach Avenue Realty Trust,” and required

plaintiff “to sign away her interest in the Property to [JFM]”

in order for JFM to obtain the new loan purportedly with the

reduced interest rate.      (Docket Entry # 8-1, pp. 3-4, ¶¶ 11, 17,

20).   “The information that Stryker placed in the loan

application was false,” including the purpose for the 2005 loan

and JFM’s assets.     (Docket Entry # 8-1, pp. 3-4, ¶¶ 12-13, 17)

(Docket Entry # 8-1, p. 16).       The real reason was not to reduce

the interest rate.     (Docket Entry # 8-1, p. 5, ¶ 22).        Rather,

it was to cure the mistake in the 2003 mortgage, namely, JFM

executing the 2003 mortgage “in his individual capacity” as

opposed to “as co-trustee of The Beach Avenue Realty Trust.”

(Docket Entry # 8-1, pp. 2, 5, ¶¶ 10, 22).

       Turning to the standing and lack of privity arguments, the

Massachusetts Supreme Judicial Court (“SJC”) describes “Chapter

93A claims as either tort-based, contract-based, or ‘neither

wholly tortious nor wholly contractual in nature,’ depending on

the circumstance.”     Monks v. Astoria Bank, Civil Action No. 16-

12084-FDS, 2017 WL 2435278, at *4 (D. Mass. June 5, 2017)

(quoting Kraft Power Corp. v. Merrill, 981 N.E.2d 671, 683-684

(Mass. 2013) (quoting Kattar v. Demoulas, 739 N.E.2d 246, 256-57


                                     32
        Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 33 of 62



(Mass. 2000)); see Commonwealth v. Fremont Inv. & Loan, 897

N.E.2d 548, 556 (Mass. 2008) (“[c]hapter 93A creates new

substantive rights and . . . ‘mak[es] conduct unlawful which was

not unlawful under the common law or any prior statute’”)

(internal citations omitted).        Here, the origination chapter 93A

claim is premised on fraudulent misrepresentations regarding the

lower interest rate and the reason for the 2005 loan as a

reduced interest rate in the context of the false

representations in the application regarding JFM’s assets.

(Docket Entry # 8-1, pp. 3-4, ¶¶ 12-13, 17, 20).           Where, as

here, “a claim for a violation of Chapter 93A is based on a

false representation, . . ., the claim sounds in tort.”            Monks,

2017 WL 2435278, at *4 (citing Standard Register, 649 N.E.2d at

794).    Notably, “[p]arties need not be in privity for their

actions to come within the reach of c. 93A.”           Kattar, 739 N.E.2d

at 258.     The same principle applies to common law fraud or, by

analogy, the similar intentional misrepresentation.            See Baker

v. Zukor, No. 02-P-1701, 2004 WL 287361, at *1 (Mass. App. Ct.

Feb. 13, 2004) (finding “no merit to the defendant’s contention

that absent an allegation of privity the plaintiff failed to

assert an actionable common law fraud theory”) (unpublished).

        Contrary to defendant’s argument that plaintiff lacks

standing, she is presenting a tort-based origination chapter 93

claim (Docket Entry # 8-1, p. 10, ¶ 59) (bank’s actions


                                      33
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 34 of 62



“constitute fraud, deceit, and outrageous conduct” in violation

of chapter 93A) based on her relinquishment of her interest in

the property via the execution of the quitclaim deed based on

the false representation or intentional misrepresentation made

by Stryker, namely, the false representation or intentional

misrepresentation in the application to obtain a reduced

interest rate for the 2005 mortgage.      (Docket Entry # 8-1, pp.

3-4, ¶ 11, 17, 20) (Docket Entry # 8-1, p. 16).        She therefore

has standing to assert the origination chapter 93A claim.

     The argument that neither the bank nor Stryker made the

representation(s) directly to plaintiff is also not convincing.

It is true that for plaintiff “to recover under Chapter 93A

based on [her] claim of fraudulent misrepresentation, [she] must

prove reasonable reliance” on the false statements.         Rodi v. S.

New England Sch. of Law, 532 F.3d 11, 19 (1st Cir. 2008) (citing

Mass. Laborers’ Health & Welfare Fund v. Philip Morris, Inc., 62

F. Supp. 2d 236, 243 (D. Mass. 1999), as “holding plaintiff

could not recover under Chapter 93A for claim based on fraud

where plaintiff failed to prove reliance on false statements was

reasonable”).   Likewise, as defendant points out (Docket Entry #

11, pp. 9-12), the intentional misrepresentation and fraud

claims require reasonable or justifiable reliance.         Regarding

the former claim, “[i]ntentional misrepresentation requires a

finding that 1) defendant made a false representation of


                                   34
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 35 of 62



material fact, 2) with knowledge of falsity, 3) for the purpose

of inducing plaintiff to act on this representation, 4)

plaintiff justifiably relied on the false representation and 5)

plaintiff suffered damage because of [plaintiff’s] reliance.”

Kahn, Litwin, Renza & Co., Ltd. v. EarthLink Bus., LLC, Civil

Action No. 16-11126-NMG, 2018 WL 11219452, at *5 (D. Mass. Oct.

15, 2018) (emphasis added) (citation omitted).        Regarding the

latter claim, “[r]easonable reliance” on the false

misrepresentation is “a necessary element of fraud.”         Passatempo

v. McMenimen, 960 N.E.2d 275, 294 (Mass. 2012) (emphasis

omitted).

     Section 533 of the Restatement (Second) of Torts (1977),

however, dispels the contention that plaintiff’s failure to

allege misrepresentations made to her is fatal to the

origination chapter 93A, fraud, and intentional

misrepresentations claims.     The section reads as follows:

     The maker of a fraudulent misrepresentation is subject to
     liability for pecuniary loss to another who acts in
     justifiable reliance upon it if the misrepresentation,
     although not made directly to the other, is made to a third
     person and the maker intends or has reason to expect that
     its terms will be repeated or its substance communicated to
     the other, and that it will influence his conduct in the
     transaction or type of transaction involved.

Id. § 533 (emphasis added); accord Sgarzi v. Sharkansky & Co.

LLP, No. 1384CV0351, 2016 WL 4080427, at *6 (Mass. Super. Ct.

June 15, 2016) (quoting Restatement (Second) of Torts § 533



                                   35
       Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 36 of 62



(1977), in context of addressing fraud claim); Ferola v.

Allstate Life Ins. Co., 2007 WL 2705534, at *11 n.13 (Mass.

Super. Ct. 2007) (collecting cases); see Cahaly v. Benistar

Prop. Exch. Tr. Co., Inc., 864 N.E.2d 548, 560 (Mass. App. Ct.

2007) (defendant’s “direct personal contact with the plaintiffs

was not a requirement for a finding of misrepresentation in this

case”).

      Given these principles in the context of the facts set out

in the complaint, the three cases cited by defendant23 are

distinguishable.     Examining those cases, the plaintiff in

Dewayne obtained purported title to property owned by Leitta

Brooks (“Brooks”) when he obtained a quitclaim deed from Brooks

in exchange for the work he performed on the property.           Dewayne,

2016 WL 6662678, at *1.      Before executing the quitclaim deed to

the plaintiff, Brooks took out a loan secured by a mortgage on

the property.     Id.   Defendant JP Morgan Chase Bank (“Chase”),

the loan servicer and purported owner of the note and the

mortgage, misrepresented the interest rate to Brooks by charging

her a rate higher than the agreed rate by the parties at the

time the loan originated.       Id. at *1-2.    The defendants,

including Chase, did not make any misrepresentations to the

plaintiff or, unlike the case at bar, any misrepresentations to




23   See footnote 18.

                                     36
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 37 of 62



a third party which the defendants reasonably expected would be

repeated to the plaintiff and influence her conduct in the loan

transaction.   The court rejected the plaintiff’s claims “[t]o

the extent that Plaintiff seeks to vindicate” the rights of

Brooks, the borrower, as opposed to his own rights.         Id. at *2

(“[p]laintiff may not bring a cause of action on behalf of

another individual”) (citing and quoting 28 U.S.C. § 1654 that

“‘parties may plead and conduct their own cases personally or by

counsel’”).    Here, in contrast, the facts and reasonable

inferences in the complaint show that Stryker represented to JFM

that plaintiff needed to relinquish her “ownership interest” in

the property to him in order to obtain the loan with the reduced

interest rate.   (Docket Entry # 8-1, p. 4, ¶¶ 17, 20).        It is

reasonably expected that JFM would repeat these statements to

his spouse, plaintiff, and they would influence her conduct,

which they did because she “release[d] her interest in the

Property to her husband by deed.”       (Docket Entry # 8-1, pp. 4-4,

¶¶ 20-21).

     The court in Anctil allowed a motion to dismiss a chapter

93A claim brought by Anctil to obtain a modification of a loan,

which the defendant, the loan servicer, denied because plaintiff

“was not a borrower” on the loan that he sought to modify.

Anctil, 2016 WL 70451, at *1.     The chapter 93A claim involved

the failure to give the loan modification rather than any


                                   37
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 38 of 62



misrepresentation regarding the loan.24      Because Anctil was not a

signatory on the underlying loan, he “lack[ed] standing to

vindicate the rights of [the] borrower” to obtain the loan

modification.   Id.   Here, plaintiff is raising her own claim

based on misrepresentation(s) communicated to her husband which

Stryker reasonably expected JFM would repeat to plaintiff and

she would reasonably rely upon the misrepresentation(s) by

signing away her interest in the quitclaim deed.        A lack of

standing to obtain a HAMP modification on a loan which a non-

borrower did not sign, see id., differs from the standing of a

non-borrower regarding misrepresentations made to the borrower

which the defendant bank’s representative (Stryker) reasonably

expected the borrower (JFM) would repeat to the non-borrower

(plaintiff).

     The decision in Ferreira, 794 F. Supp. 2d 297 (D. Mass.

2011), is also distinguishable.      In Ferreira, a violation of a

Massachusetts statute, Mass. Gen. Laws ch. 140D (“chapter

140D”), “modeled after the Truth in Lending Act,” 15 U.S.C. §

1601, formed the basis of the chapter 93A claim.        See Ferreira,




24 The bank included “‘several misrepresentations in the’”
application for the original loan “’relating to the assets and
income of’” the borrower, Anctil’s ex-wife. Anctil, 2016 WL
70451, at *1 (internal citation omitted). Anctil was not
included on the loan because the mortgage broker advised them it
would increase the interest rate due to Anctil’s “pending
bankruptcy.” Id. (internal citation omitted).

                                   38
        Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 39 of 62



794 F. Supp. 2d at 302-303.        Both the chapter 140D claim and the

chapter 93A claim based on chapter 140D sought rescission of the

loan.    See id.    Section 10(a) of chapter 140D, however, only

afforded the borrower/obligor a right to rescind the loan, and

because the plaintiff was not the borrower, he lacked statutory

standing.     Id. at 302-303.     The court therefore allowed summary

judgment on the chapter 140D claim and the corresponding claim

under chapter 93A.      Id. at 303.     Statutory standing under

chapter 140D, however, does not equate to standing to raise a

chapter 93A claim by a consumer based on misrepresentations by

the bank to a third party, her husband, which the bank

reasonably expected the husband would repeat to his spouse,

plaintiff, and the misrepresentations would influence her

conduct in the loan transaction.           Plaintiff’s reasons to

distinguish all three cases (Docket Entry # 17, pp. 10-11)

likewise have merit.       In short, the origination chapter 93A

claim presents a plausible claim, and defendant’s arguments

based on plaintiff’s lack of standing and privity do not warrant

dismissal.

2.   Communications Chapter 93A Claim

        Defendant seeks to dismiss the communications chapter 93A

claim (Docket Entry # 8-1, pp. 5-6, 10, ¶¶ 26-29, 56-62)

regarding the repeated telephone calls and purported harassment

because plaintiff fails to plead an unfair or deceptive act or


                                      39
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 40 of 62



practice.   (Docket Entry # 11).     Defendant also argues that the

communications chapter 93A claim alleges only “emotional

distress and allegedly resulting physical symptoms,” and such

circumstances therefore require plaintiff to establish all of

the elements of an IIED claim, which she fails to accomplish.

(Docket Entry # 11, pp. 2, 17).      Regarding the first argument

and quoting Armata v. Target Corp., 99 N.E.3d 788, 792 (Mass.

2018), plaintiff submits that a per se violation of 940 Code

Mass. Regs. § 7.04(f) (2012) (“regulation 7.04”) constitutes the

necessary unfair or deceptive act or practice.        (Docket Entry #

17, pp. 13-14).   As to the second argument, plaintiff contends

that the bank’s harassing debt collection practices are

sufficiently extreme and outrageous to support an IIED claim and

a chapter 93A claim.

     “Massachusetts debt collection regulations,” including

regulation 7.04 and 940 Code Mass. Regs. § 7.05(2) (2012)

(“regulation 7.05(2)”), “were enacted pursuant to authority

granted to the Office of the Attorney General by Chapter 93A.”

Nightingale v. Nat’l Grid USA Serv. Co., Inc., Civil Action No.

19-12341-NMG, 2020 WL 4506167, at *2 (D. Mass. Aug. 4, 2020).

Regulation 7.04 declares it “‘an unfair or deceptive act or

practice for a creditor’” to contact a debtor by telephone at

his residence by initiating more than two telephone calls in

seven-day time period.    Armata, 99 N.E.3d at 792 (quoting


                                   40
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 41 of 62



regulation 7.04).    Regulation 7.05(2) declares it “‘an unfair or

deceptive act or practice for a creditor to imply the fact of a

debt, orally or in writing, to persons who reside in the

household of a debtor, other than the debtor.’”        Id. at 797

(quoting regulation 7.05(2)) (underlining omitted).         The

allegations in the complaint include the bank making “[a]s many

as four calls . . . in one day” to plaintiff at the property.

(Docket Entry # 8-1, pp. 5-6, ¶¶ 27-28).       As such, the complaint

sufficiently pleads a plausible chapter 93A unfair or deceptive

act or practice.25   See Nightingale, 2020 WL 4506167, at *2

(facts in complaint “that (1) Nightingale incurred a financial

obligation to National Grid, (2) National Grid contracted with

First Contact and iQor to place debt collection calls on its

behalf and (3) between June 20 and June 23, 2018, the defendants

placed more than two calls within a seven-day period . . .

properly pled a Chapter 93A violation”) (also discussing

regulation 7.04(1)(f)); Harrington v. Wells Fargo Bank, N.A.,

Civil Action No. 19-11180-RGS, 2019 WL 3818299, at *3-4 (D.

Mass. Aug. 14, 2019) (discussing regulation 7.04).




25 Defendant’s related argument that there was nothing improper
about contacting plaintiff to discuss voluntary payments in lieu
of foreclosure “[g]iven her stated intention to keep the
Property” and the bank’s in rem rights to satisfy the 2005 note
(Docket Entry # 11, pp. 12-13, 16-17) fails for the same reason.

                                   41
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 42 of 62



     Turning to defendant’s second argument, a chapter 93A

plaintiff must suffer “a ‘separate, identifiable harm arising

from the [regulatory] violation’ that is distinct ‘from the

claimed unfair or deceptive conduct itself.’”        Bellermann v.

Fitchburg Gas and Elec. Light Co., 54 N.E.3d 1106, 1111 (Mass.

2016) (quoting Tyler v. Michaels Stores, Inc., 984 N.E.2d 737,

745-46 (Mass. 2013)).    The showing further entails a causal

connection between the deception and the loss, including that

the loss was a foreseeable “‘result of the deception.’”         Id.

(internal citation omitted).     Although courts struggle to

explain “what constitutes an injury under Chapter 93A,” Shaulis

v. Nordstrom, Inc., 865 F.3d 1, 7 (1st Cir. 2017), the SJC notes

that an economic or noneconomic injury may suffice.         Bellermann,

54 N.E.3d at 1110 (chapter 93A’s requirement that plaintiff

suffer “an injury may be met by showing either an economic or a

noneconomic injury”); accord Lee v. Conagra Brands, Inc., 958

F.3d 70, 80 (1st Cir. 2020) (“[t]o survive a motion to dismiss,

a Chapter 93A complaint must allege that the ‘plaintiff suffered

an injury . . . by showing either an economic or a noneconomic

injury’”) (quoting Bellermann, 54 N.E.3d at 1110) (ellipses

omitted); Nightingale, 2020 WL 4506167, at *3 (“non-economic

injuries may be legally cognizable under Chapter 93A”); see also

Hershenow, 840 N.E.2d at 535 (if defendant “invades a consumer’s

legally protected interests, and if that invasion causes the


                                   42
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 43 of 62



consumer a loss—whether that loss be economic or noneconomic—the

consumer is entitled to redress under” chapter 93A).

     The complaint reflects that, as a result of the scores of

telephone calls by the bank and ongoing harassment, plaintiff

sustained “mental and physical anguish, pain, and suffering,

including causing her to suffer anxiousness, distress, upset,

headaches, nausea, difficulty sleeping, tremulousness, and

worry.”    (Docket Entry # 8-1, p. 6, ¶ 29).     The complaint

further notes that bank’s representatives asked plaintiff

“questions of a personal nature” thereby reasonably inferring

she suffered harm consisting of an invasion of her personal

privacy.   (Docket Entry # 8-1, p. 6, ¶ 28).       As to a causal

connection, the complaint states that the bank’s representatives

knew of these effects “because they [were] told of the negative

impacts” their conduct was having on plaintiff.        (Docket Entry #

8-1, p. 6, ¶ 29).

     Similar injuries suffice to plead a cognizable injury under

chapter 93A.   For example, allegations in a complaint “that

Wells Fargo’s debt collection calls caused” plaintiff to suffer

the following injuries were sufficient to avoid a Rule 12(b)(6)

dismissal: “(1) [plaintiff] ‘suffered anger, anxiety, emotional

distress, fear, frustration and embarrassment;’ (2) the ‘calls

were distracting, an inconvenience, and an invasion of his

personal privacy;’ and (3) [plaintiff] ‘wasted his time and


                                   43
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 44 of 62



energy tending to the calls.”     Harrington, 2019 WL 3818299, at

*4 (rejecting argument that complaint failed to plead cognizable

injury under chapter 93A) (quoting complaint with ellipses and

brackets omitted).    In fact, “[c]ourts in this district”

conclude “that anger, anxiety, emotional distress, fear,

frustration, embarrassment, distraction and inconvenience may

constitute separate, identifiable harm under Chapter 93A.”

Nightingale, 2020 WL 4506167, at *3 (citing Harrington, 2019 WL

3818299, at *4, and Niedzinski v. Cooper, No. 4:19-CV-40037-TSH,

2019 WL 4396806, at *7 (D. Mass. Aug. 14, 2019), report and

recommendation adopted sub nom., Niedzinski v. Nationstar Mort.

LLC, 2019 WL 4396772 (Sept. 11, 2019)).

     Moreover, the court in Harrington rejected an argument

similar to the argument defendant makes, and the rejected

argument cites the same cases relied upon by defendant (Docket

Entry # 11, p. 17):

     Wells Fargo also argues that Harrington’s emotional
     distress injury does not satisfy the requirements of
     Chapter 93A. Compare Young v. Wells Fargo Bank, N.A., 109
     F. Supp. 3d 387, 396 (D. Mass. 2015), aff’d, 828 F.3d 26
     (1st Cir. 2016) (“Plaintiff must prove all the elements of
     intentional infliction of emotional distress (‘IIED’) in
     order to prevail on a 93A claim for emotional damages.”),
     citing Haddad v. Gonzalez, 410 Mass. 855, 868 (1991) with
     Wilson, 86 Mass. App. Ct. 1109 n.4 (noting that “[t]he
     Haddad plaintiff explicitly claimed intentional infliction
     of emotional distress” and that “[r]ecent cases . . .
     suggest a more permissive approach to injury for purposes
     of c[h]. 93A”). But because the other alleged injuries are
     cognizable under Chapter 93A, the court need not reach this
     issue.


                                   44
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 45 of 62




Harrington, 2019 WL 3818299, at *4 n.11.        Here, as in

Harrington, the complaint alleges more than emotional distress

injuries, including the injuries of invading plaintiff’s

personal privacy.    Because the complaint includes actionable

injuries as opposed to only emotional damages, the

communications chapter 93A claim is not subject to dismissal for

failure to establish the elements of an IIED claim.

E.   Fraud and Intentional Misrepresentation Claims

      Defendant seeks to dismiss the fraud and intentional

misrepresentation claims based on plaintiff’s lack of standing

as a non-borrower to enforce the rights of the borrower.           For

reasons explained in Roman numeral I(D)(1), the argument does

not warrant a Rule 12(b)(6) dismissal of either claim.

      Defendant also argues that plaintiff fails to allege any

misrepresentation made by WSB to her.        Here again, for reasons

explained in Roman numeral I(D)(1), defendant’s argument that

the bank or its representatives, such as Stryker, did not make

the representation regarding the reduced interest rate directly

to plaintiff does not warrant a Rule 12(b)(6) dismissal of

either claim.

      Defendant additionally contends that the complaint fails to

satisfy the heightened pleading standards of Fed. R. Civ. P.

9(b) (“Rule 9(b)”) with respect to the fraud and intentional



                                    45
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 46 of 62



misrepresentation claims.26    (Docket Entry # 11, pp. 11-12).

Rule 9(b) dictates that “[i]n alleging fraud or mistake, a party

must state with particularity the circumstances constituting

fraud or mistake.”   Fed. R. Civ. P. 9(b).        With respect to

fraud, the particularity requirements “mandat[e] ‘specifics

about the time, place, and content of the alleged false

representations.’”   Woods, 733 F.3d at 358 (quoting Juárez v.

Select Portfolio Servicing, Inc., 708 F.3d 269, 279–80 (1st Cir.

2013)).   The First Circuit in Woods considered a complaint

insufficient because, although it “include[d] a basic recitation

of the elements of fraud, [Woods did] not indicate when, where,

and how often the allegedly false statements were made or what,

specifically, was stated.”     Id.        The complaint was also “wholly

silent on the issue of [Woods’] actual reliance.”         Id.

     The complaint satisfies Rule 9(b) because it identifies the

speaker, Stryker, and the false or misleading statement in the

application that the 2005 note would carry a reduced interest

rate consistent with the loan’s purpose.         In fact, however, the

2005 note resulted in higher payments than “the existing [2003]

note.”    (Docket Entry # 8-1, pp. 3-4, ¶¶ 11-14, 17, 20).        The

complaint also discloses the where (the application) and the


26 It is not necessary to address defendant’s argument that the
negligent misrepresentation claim does not comply with Rule 9(b)
because the claim is subject to dismissal based on the absence
of a duty between plaintiff and the bank.

                                     46
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 47 of 62



when (the May 31, 2005 date of the application) regarding the

false statement.   It depicts why the statement was false, i.e.,

JFM’s 2004 tax return showed minimal income and payments on the

2005 note were higher than payments “under the existing [2003]

note.”   (Docket Entry # 8-1, p. 4, ¶¶ 13, 17).       The complaint

further recites the undisclosed reason Stryker required

plaintiff “to sign away her interest in the Property to her

husband,” namely, to cure the defect in the 2003 mortgage

executed by JFM “in his individual capacity” rather than in his

capacity as “co-trustee of The Beach Avenue Realty Trust.”27

(Docket Entry # 8-1, pp. 2-5, ¶¶ 9-11, 17, 20, 22-23).

Notwithstanding defendant’s argument to the contrary (Docket

Entry # 11, p. 11), the complaint adequately sets out the

scienter element because it is “reasonable to believe,” Woods,

733 F.3d at 358, that Stryker knew the mortgage loan would not

carry a reduced interest rate because she prepared the

application and because “the payments to be paid on the new

[2005] mortgage note were greater” than the payments on the 2003

note (Docket Entry # 8-1, pp. 3-4, ¶¶ 11, 17).        See Woods, 733

F.3d at 758 (noting fraud claim “fails for lack of scienter”

under Rule 9(b) and citing case which states courts




27 The complaint qualifies this statement with language that
“[i]t appears” the bank’s actions were “aimed at curing [the
defect].” (Docket Entry # 8-1, p. 5, ¶ 22).

                                   47
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 48 of 62



“‘uniformly’” find “‘complaint’s general averment of the

defendant’s “knowledge” of material falsity’” inadequate, unless

complaint has “‘specific facts that make it reasonable to

believe that defendant knew that a statement was materially

false or misleading’”) (internal citation omitted).

      Finally, although the complaint is deficient regarding the

reliance element (Docket Entry # 8-1, p. 11, ¶ 68), defendant

does not specifically complain about reliance, and the PFAC

addresses and cures this deficiency.        (Docket Entry # 51-1, p.

7, ¶ 30).    As discussed below, amendment is appropriate as to

the above, non-futile claims, i.e., the chapter 93A, fraud, and

intentional misrepresentation claims.

II.   Motion to Amend

      Plaintiff moves to amend the complaint by adding certain

discrete facts to clarify the misrepresentations and plaintiff’s

reliance on those misrepresentations.        She does not seek to add

any new legal claims and points out that discovery has not

commenced and there is no scheduling order. (Docket Entry ## 50,

51, 55).    Defendant opposes amendment based on undue delay,

futility, and an unnecessary waste of resources of the court and

defendant.   (Docket Entry # 52).

                               BACKGROUND

      To place the delay in seeking the amendment in context,

this court turns to the procedural history, which begins when


                                    48
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 49 of 62



plaintiff filed the complaint in state court on July 10, 2018.

After defendant removed the action to this court, defendant

filed the motion to dismiss on August 24, 2018.        On October 23,

2018, this court held a hearing on the motion to dismiss and

denied the motion without prejudice to allow the parties six

weeks “to attempt to resolve this matter.”       (Docket Entry # 23).

On November 28, 2018, defendant reported a termination of

settlement discussions and renewed the motion to dismiss.

(Docket Entry # 26).    In a status report filed the next day,

plaintiff disagreed and expressed a belief that further

negotiation might be fruitful.     (Docket Entry # 29).       On

November 30, 2018, defendant filed the motion to dissolve the

preliminary injunction and briefing ensued regarding this

motion.    (Docket Entry ## 30, 31, 32, 38)

     On January 23, 2019, this court convened a hearing on the

motion to dismiss and the motion to dissolve the preliminary

injunction.   During the hearing, the parties agreed to re-enter

settlement talks, and this court therefore denied the motion to

dismiss and the motion to dissolve the preliminary injunction

without prejudice.   (Docket Entry # 39).      Discussions continued

into the spring, and the parties filed additional status

reports.   (Docket Entry ## 40, 42, 44).      On June 3, 2019, the

parties jointly reported an inability to settle the case, and

defendant requested a further hearing on the motion to dismiss.


                                   49
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 50 of 62



(Docket Entry # 44).     Accordingly, this court set a hearing on

the motion to dismiss as well as the motion to dissolve the

preliminary injunction for July 15, 2019.        At the request of

“all counsel,” this court canceled the hearing on July 12, 2019.

(Docket Entry # 46).     A few days later, this court rescheduled

the hearing for September 9, 2019.

      On September 9, 2019, this court heard argument on the

motion to dismiss and the motion to dissolve the preliminary

injunction and took the motions (Docket Entry ## 10, 30) under

advisement.   Eight days later, plaintiff filed the motion to

amend.   (Docket Entry # 50).     On November 14, 2019, this court

held a hearing on the motion to amend and took the motion

(Docket Entry # 50) under advisement.

                               DISCUSSION

      As noted, defendant opposes amendment based on undue delay,

futility, and the waste of the court and defendant’s resources.

This court considers the arguments seriatim.

A.   Undue Delay

      “[U]ndue delay, on its own, may be enough to justify

denying a motion for leave to amend.”        Hagerty ex rel. United

States v. Cyberonics, Inc., 844 F.3d 26, 34 (1st Cir. 2016)

(citing Calderón–Serra v. Wilmington Trust Co., 715 F.3d 14, 20

(1st Cir. 2013)).    More specifically, “[a]ppreciable delay

alone, in the absence of good reason for it, is enough to


                                    50
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 51 of 62



justify denying a motion for leave to amend.”        Calderón–Serra,

715 F.3d at 20; see Steir v. Girl Scouts of the USA, 383 F.3d 7,

12 (1st Cir. 2004) (“protracted delay, with its attendant

burdens on the opponent and the court, is itself a sufficient

reason for” court to deny amendment).       In such cases, the party

seeking amendment “has ‘[at the very least] the burden of

showing some valid reason for his neglect and delay.’”         Hagerty,

844 F.3d at 34 (quoting Perez v. Hosp. Damas, Inc., 769 F.3d

800, 802 (1st Cir. 2014) (quoting In re Lombardo, 755 F.3d 1, 3

(1st Cir. 2014)) (alteration in original).       Moreover, in

assessing whether the movant “carried this burden, courts must

take into account ‘what the plaintiff knew or should have known

and what he did or should have done.’”       Id. (internal citation

and brackets omitted).

     Here, although the delay between filing the complaint in

July 2018 and filing the motion to amend in September 2019 is

appreciable, see Lombardo, 755 F.3d at 3 (recognizing periods of

14, 15, and 17 months as “‘considerable,’” which therefore

places burden on movant to show “‘“valid reason”’” for delay);

Nikitine v. Wilmington Trust Co., 715 F.3d 388, 390-91 (1st Cir.

2013) (affirming denial of amendment when “plaintiff allowed

nearly a year to elapse before seeking” amendment “and proffered

no good reason for” delay), plaintiff correctly points out

(Docket Entry # 55, p. 1) this is the first time she moved for


                                   51
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 52 of 62



an amendment.   Cf. Calderón–Serra, 715 F.3d at 20 (affirming

lower court’s denial of amendment and lower court’s recognition

that plaintiffs previously amended their complaint).         Whereas

she waited until after this court took the motion to dismiss

under advisement, the time period spanned one week as opposed to

the “many months after” the court took the “motions to dismiss .

. . under advisement” in Calderón–Serra.       See id.

     It is nevertheless true that the additional allegations are

not new facts “‘coming to light following discovery.’”

Nikitine, 715 F.3d at 391 (quoting Villanueva v. United States,

662 F.3d 124, 127 (1st Cir. 2011)).      Plaintiff aptly points out,

however, that the PFAC does not include additional legal

theories.   It also is unlikely to cause a change in trial

tactics.    See Steir, 383 F.3d at 12 (recognizing as “disfavored”

motions to amend which prejudice “opposing party by ‘requiring a

re-opening of discovery . . ., significant postponement of the

trial, and a likely major alteration in trial tactics and

strategy’”) (internal citation omitted); Carmona v. Toledo, 215

F.3d 124, 136 (1st Cir. 2000) (reversing denial of amendment

while noting that claims “were pending since” inception of

“litigation and no new legal theories are involved in the

amendment”).    Examining “the totality of the circumstances,”

Nikitine, 715 F.3d at 390, the lengthy period devoted to

settlement talks lends context to the delay.        The delay after


                                   52
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 53 of 62



plaintiff filed the motion to amend and this court took the

motion under advisement in November 2019 is excusable as based

on the actions of this court.      See Hagerty, 844 F.3d at 34-35.

On balance and having considered any prejudice to defendant, the

undue delay argument does not warrant a denial of the amendment.

B.   Futility

      Where, as here, “a plaintiff seeks to amend her complaint

prior to the commencement or completion of discovery,” futility

is measured “through the lens of Federal Rule of Civil Procedure

12(b)(6).”   Parker v. Landry, 935 F.3d 9, 13 (1st Cir. 2019);

Rife v. One West Bank, F.S.B., 873 F.3d 17, 21 (1st Cir. 2017)

(“‘“[f]utility” means . . . complaint, as amended, would fail to

state a claim upon which relief could be granted’”) (internal

citation omitted).    Accordingly, the proposed amendment in the

case at bar “is futile if it fails to ‘state a claim to relief

that is plausible on its face.’”         Parker, 935 F.3d at 13

(quoting Twombly, 550 U.S. at 570).

      Defendant submits the PFAC is futile because the

“misrepresentation claims are time-barred” and the PFAC fails to

add any allegations to show entitlement to tolling.          (Docket

Entry # 52, p. 9).    For reasons already explained in Roman

numeral I, the complaint sketches a factual predicate setting

out a basis for tolling under the discovery rule with respect to

the fraud, intentional misrepresentation, and origination


                                    53
       Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 54 of 62



chapter 93A claims.      The PFAC includes all of the allegations in

the complaint and adds allegations which clarify what the

complaint already states or reasonably implies regarding the

misrepresentation concerning the reduced interest rate and

plaintiff’s reliance on the representation.          In particular, the

new allegations elucidate that the bank’s predecessor approached

JFM “about entering into a new mortgage with a lower interest

rate” and advised him that “his wife would have to convey to him

her interest in the Beach Avenue property” to obtain the

mortgage with the lower interest rate.         (Docket Entry # 51-1, p.

4, ¶ 11).    The bank intended JFM would repeat these statements

to plaintiff and that she would transfer the interest, which she

did.   (Docket Entry # 51-1, p. 4, ¶¶ 12-13).         At the closing,

the bank confirmed that the reason for the new mortgage was to

“have a lower interest rate than the 2003 mortgage.”           (Docket

Entry # 51-1, p. 6, ¶ 24).       Contrary to the representation, “the

2005 mortgage had a higher interest rate than the 2003

mortgage.”    (Docket Entry # 51-1, pp. 6-7, ¶ 28).         Plaintiff

relied on the false representation “because she signed the deed,

leaving her with no interest in the property,” and she would not

“have signed away her interest in the property if she had known

that the bank would not issue her husband a mortgage with a

lower interest rate.”      (Docket Entry # 51-1, p. 7, ¶ 30).




                                     54
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 55 of 62



     Defendant additionally maintains that a statement in the

PFAC (Docket Entry # 51-1, p. 7, ¶ 30) (“When the last mortgage

payment was made in 2010 it appears the interest rate was in

excess of 7% with 374 of the remaining 479 payments carrying an

interest rate in excess of 9.7%.”) establishes “it was possible

to determine the applicable interest rate” when plaintiff made

her last payment in 2010.     (Docket Entry # 52, p. 10).      The

“misrepresentation claims are, therefore, time-barred,”

according to defendant.    (Docket Entry # 52, p. 10).       The

ability to discover this fact is not the equivalent of an event

reasonably likely to put plaintiff on notice that someone may

have caused her injury by misrepresenting the interest rate in

the 2005 mortgage.   See Doherty, 951 N.E.2d at 940.        For reasons

set out in Roman numeral I as well as those expressed by

plaintiff (Docket Entry # 55, p. 3), the argument does not

render the misrepresentation claims time barred.

     Defendant additionally argues that the reasons the

complaint is subject to a Rule 12(b)(6) dismissal apply to the

claims in the PFAC and render them futile.       For reasons stated

in Roman numeral I, the negligence, negligent misrepresentation,

negligent infliction of emotional distress, and IIED claims are

futile.   The new allegations do not cure the previously-

described deficiencies in these claims.       Defendant’s remaining




                                   55
       Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 56 of 62



futility arguments regarding the other claims do not warrant

denying amendment for reasons stated in Roman numeral I.

       Defendant also points to a “direct contradiction” between

the complaint and the PFAC to defeat amendment.          (Docket Entry #

52, pp. 7-8).     For reasons more fully articulated by plaintiff

(Docket Entry # 55, pp., 2-3), she correctly explains it was not

contradictory for the complaint to state she was not told “the

reason why she was directed to sign the [quitclaim] deed

conveying her interest in the Property to her husband” (Docket

Entry # 8-1, p. 5, ¶ 23) and for the PFAC to clarify what the

complaint already implies, namely, that she was not told “the

actual reason why she was directed to sign the [quitclaim] deed”

(Docket Entry # 51-1, p. 6, ¶ 27) (emphasis added).

       In sum, the negligence, negligent infliction of emotional

distress, negligent misrepresentation, and IIED claims in the

PFAC are futile for the same reasons the corresponding claims in

the complaint do not withstand the motion to dismiss.           The

remaining claims in the PFAC are not futile and undue delay does

not warrant denying the motion to amend.         Defendant’s judicial

and party resources argument (Docket Entry # 52, p. 11) is

unavailing.

III.   Defendant’s Motion to Dissolve Preliminary Injunction

       Defendant seeks to dissolve the preliminary injunction

issued by the state court prior to removal pursuant to Fed. R.


                                     56
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 57 of 62



Civ. P. 60(b)(5) (“Rule 60(b)(5)”) and Fed. R. Civ. P. 60(b)(4)

(“Rule 60(b)(4)”).    (Docket Entry ## 30, 31, 38).        In the

alternative, defendant requests that plaintiff “post a bond and

make security payments” in the amount of $1,500 if the

injunction remains in place.      (Docket Entry # 30) (Docket Entry

# 31, pp. 1, 15-16).     Defendant submits that the state court

erroneously granted the injunction because plaintiff “has no

likelihood of succeeding on her claims and the balance of

equities weighs in favor of dissolving the Injunction.”          (Docket

Entry # 30) (Docket Entry # 31, p. 1).        Plaintiff maintains that

dissolution presents “extreme irreparable harm” of an “imminent

eviction” from the home in which she resides, she “has a

sufficient likelihood of success on the merits,” and the balance

of the equities favors preserving the injunction.28         (Docket

Entry # 32, pp. 7-19).

      Both parties set out arguments previously made in

connection with the motion to dismiss.        (Docket Entry # 31, pp.

5-14) (Docket Entry # 32, pp. 7-17).       They agree that if this

court allows the motion to dismiss, the preliminary injunction

is subject to dissolution “as there [is] no legal basis for its

maintenance.”    (Docket Entry # 32, p. 5) (Docket Entry # 38, p.

3).   In light of this agreement, the remaining claims that


28 Defendant disagrees that eviction is imminent.          (Docket Entry
# 38, pp. 4-5).

                                    57
       Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 58 of 62



support the injunction are those that survive the motion to

dismiss, i.e., the chapter 93A, fraud, and intentional

misrepresentation claims.

                                BACKGROUND

       On July 10, 2018, plaintiff filed the complaint in state

court and one day later filed an emergency motion for a

preliminary injunction in light of a July 19, 2018 scheduled

foreclosure.    (Docket Entry # 8-1, p. 1) (Docket Entry # 8-4, p.

1).    The latter filing included an affidavit by plaintiff which

verifies much of the information in the unverified complaint.

(Docket Entry # 8-4, pp. 71-74).          To support the preliminary

injunction motion, plaintiff also filed the exhibits attached to

the complaint, including the 2005 application, the 2003 and 2005

mortgages, the quitclaim deed, and the various letters in 2017

from the bank to plaintiff.       (Docket Entry # 8-4, pp. 38-41, 50-

69).   The affidavit and these exhibits evidence the 2003 and

2005 mortgages, the amounts of the mortgage loans, the

application with the 6.07% interest rate, and the quitclaim deed

executed the same day as the 2005 mortgage.

       Defendant, which had not obtained counsel at the time, did

not appear at a July 13, 2018 hearing on the preliminary

injunction motion.     On that date, the state court allowed the

motion “for the reasons stated” (Docket Entry # 31-3) and issued

a brief Order enjoining defendant from proceeding with the


                                     58
      Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 59 of 62



scheduled foreclosure and staying the foreclosure until further

court order (Docket Entry # 8-5).        The state court did not

require plaintiff to post a bond or any other form of security.

See generally Mass. R. Civ. P. 65(c) (requiring preliminary

injunction applicant to give security absent “good cause

shown”).

      In accordance with 28 U.S.C. § 1450, the injunction

continued after defendant removed the action to this court.             28

U.S.C. § 1450 (state court injunctions issued before removal

“remain in full force and effect until dissolved or modified by

the district court”).     After JFM died in 2008, plaintiff

continued to make payments on the mortgage for approximately two

years.   (Docket Entry # 8-4, p. 73, ¶¶ 13-14).        Plaintiff

concurs with defendant that she “stopped making payments on the

[2005] mortgage,” and there is no indication that the bank

received any payments after 2010 even though plaintiff continues

to reside at the property.      (Docket Entry # 32, p. 7) (Docket

Entry # 38, p. 5) (Docket Entry # 8-4, pp. 71, 73, ¶¶ 2, 14-15).

The bank represents that it continues to pay taxes on the

property.   (Docket Entry # 31, pp. 14-15) (Docket Entry # 38, p.

5).

                               DISCUSSION

      Defendant seeks to dissolve the injunction under either

Rule 60(b)(4) or Rule 60(b)(5).       “A preliminary injunction is a


                                    59
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 60 of 62



‘judgment’” within the meaning of Rule 60(b).        Momenta Pharms.,

Inc. v. Amphastar Pharms., Inc., 834 F. Supp. 2d 29, 31 (D.

Mass. 2011).

     Rule 60(b)(4) allows relief when “the judgment is void.”

Fed. R. Civ. P. 60(b)(4).     A “‘judgment is not void simply

because it is or may have been erroneous.’”        Carrasquillo-

Serrano v. Mun. of Canovanas, No. 18-1701, 2021 WL 941049, at *3

(1st Cir. Mar. 12, 2021) (internal citations omitted).         The July

2018 preliminary injunction Order does not fall into the limited

circumstances in which a judgment is void.       See id. (setting out

two instances in which judgment is void: lack of jurisdiction

and the issuing court exceeding its exercise of judicial power

in violation of Due Process Clause).

     Turning to Rule 60(b)(5), it also provides a basis to

modify a preliminary injunction.        See Dr. José S. Belaval, Inc.

v. Peréz-Perdomo, 465 F.3d 33, 38 (1st Cir. 2006) (noting that

preliminary injunction is subject to modification “under the

usual criteria for such modifications,” including Rule

60(b)(5)).   Under Rule 60(b)(5), defendant needs “to show that

‘it is no longer equitable that the judgment should have

prospective application,’ and that there has been the kind of

‘significant change’ in circumstances that the Rule requires.”

Id. (internal citation omitted and emphasis added); see Concilio

de Salud Integral de Loiza, Inc. v. Peréz-Perdomo, 551 F.3d 10,


                                   60
     Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 61 of 62



16 (1st Cir. 2008); accord Momenta, 834 F. Supp. 2d at 31 (Rule

60(b)(5) movant must “show it is no longer equitable that the

judgment should have prospective application and that there has

been a significant change in circumstances”); S. New England

Tel. Co. v. Global Naps, Inc., 620 F. Supp. 2d 152, 154 (D.

Mass. 2009) (“[i]n the First Circuit, a district court may

modify a preliminary injunction pursuant to Fed. R. Civ. P.

60(b)(5) where ‘it is no longer equitable . . .’ and there is a

‘significant . . . change in operative fact’”) (quoting Concilio

de Salud Integral de Loiza, 551 F.3d at 16).        Motions invoking

Rule 60(b) are “‘granted sparingly.’”       Giroux v. Fed. Nat’l

Mortg. Ass’n, 810 F.3d 103, 106 (1st Cir. 2016).

     In the case at bar, defendant fails to show a significant

change in circumstances.    The preliminary injunction enjoined

the foreclosure and thus envisioned plaintiff continuing to

reside at the property.    In any event, defendant does not argue

a significant change in circumstances.       Rather, it relies on the

absence of a reasonable likelihood of success and the balance of

the equities.    Even accepting and considering the equities

asserted by defendant as true, they do not, in this court’s

discretion, rise to the level of a significant change in

circumstances.   The alternative relief in the form of a bond

and/or security payment is, in substance and effect, a

modification of the preliminary injunction because the


                                   61
        Case 1:18-cv-11593-MBB Document 67 Filed 03/29/21 Page 62 of 62



preliminary injunction Order did not require a bond or security

payments.     The alternative relief therefore also requires a

showing of a significant change of circumstances, which is

lacking.

        Although modifying the preliminary injunction is not

appropriate, this case has been pending for more than two years.

Accordingly, this court will entertain an abbreviated discovery

period of a few months at the upcoming scheduling conference.

                                 CONCLUSION

        In accordance with the foregoing discussion, the motion to

dismiss (Docket Entry # 10) is ALLOWED in part and DENIED in

part.    The motion to amend (Docket Entry # 50) is DENIED as to

the negligence, negligent misrepresentation, negligent

infliction of emotional distress, and IIED claims in the PFAC

and otherwise ALLOWED.       The motion to dissolve the preliminary

injunction or, in the alternative, to require plaintiff to post

a bond and make security payments (Docket Entry # 30) is DENIED.

This court will conduct a scheduling conference by telephone on

April 6, 2021, at 2:15 p.m. to set an expedited discovery

schedule.


                                    ____/s/ Marianne B. Bowler____
                                    MARIANNE B. BOWLER
                                    United States Magistrate Judge




                                      62
